UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-20957-CIV-MORENO

EDWARD MEDEIROS,

Plaintiff,

VS.

NCL (BAHAMAS) LTD., MANDARA SPA
(HAWAITI), LLC, and MANDARA SPA
(CRUISE I), LLC,

Defendants.
/

 

ORDER ADOPTING REPORT AND RECOMMENDATION AND
ORDER GRANTING IN PART AND DENYING IN PART
MOTIONS FOR SUMMARY JUDGMENT
THE MATTER was referred to the Honorable Lauren F. Louis, United States
Magistrate Judge, for a Report and Recommendation on Defendant NCL’s Motion for Summary
Judgment (D.E. 49), Defendant Mandara’s Motion for Summary Judgment (D.E. 50), and
Plaintiff's Motion for Partial Summary Judgment on Claim of Apparent Agency (D.E. 51), all filed
on August 15, 2019.
The Magistrate Judge filed a Report and Recommendation (D.E. 102) on March 5, 2020.
The Court has reviewed the entire file and record and notes that no objections were filed and the
time for doing so has passed. Being otherwise fully advised in the premises, it is
ADJUDGED that United States Magistrate Judge Lauren F. Louis’s Report and

Recommendation is AFFIRMED and ADOPTED. Accordingly, it is also

ADJUDGED as follows:

 
(1) Defendant NCL’s Motion for Summary Judgment (D.E. 49) is GRANTED as to
Count 3, and DENIED as to Counts 1, 2, and 4;

(2) Defendant Mandara’s Motion for Summary Judgment (D.E. 50) is GRANTED as to
Count 7, and DENIED as to Counts 5 and 6; and

(3) Plaintiffs Motion for Partial Summary Judgment on Claim of Apparent Agency

(D.E. 51) is DENIED.
DONE AND ORDERED in Chambers at Miami, Florida, this 5, March 2020.

   

 

  

. MORENO
STATES DISTRICT JUDGE

FEDE
UN
ue
Copies furnished to:

United States Magistrate Judge Lauren F. Louis

Counsel of Record

 

 
